UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):October 24, 2013 mPHASE TECHNOLOGIES, INC. (Exact Name of Registrant as Specified in Charter) New Jersey 000-24969 22-2287503 (State or Other Jurisdiction of Identification No.) (Commission File Number) (IRS Employer Incorporation) 587 Connecticut Ave., Norwalk, CT 06854-0566 (Address of Principal Executive Offices) (ZIP Code) Registrant's telephone number, including area code: (203) 838-2741 Item 8.01-Other Events mPhase Technologies, Inc., a New Jersey corporation, announced today that it will be introducing anew product through itsconsumer products division mPower Technologies, Inc called the mPower Jump-it product which it will initially showcase the SEMA trade show inLasVegas, Nevada commencing November 4, 2013. The product is an automotive battery jump starter designed for the mass market and is designed to fit into the glove compartment of most cars. Exhibit 99.1 Press Release 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. mPHASE TECHNOLOGIES By: /s/ Martin S. Smiley Martin S. Smiley Executive Vice President, Chief Financial Officer and General Counsel Date:October 24, 2013 3
